DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed 4/27/2021 are accepted.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the allowability resides in the overall structure of the device as recited in independent claims 1, 6, and 15, and at least in part, because claims 1, 6, and 15 recite the following limitations: 
“A substrate surface-mounted fuse, comprising: 
a housing; 
a fuse part disposed in the housing, the fuse part having a first end and a second end; and 
a terminal part coupled to the first end and the second end of the fuse part and exposed to the outside of the housing, 
wherein a portion of the terminal part comprises a fixed section coupled to the surface of the substrate and an attachment part configured to be attached to a terminal part of a replacement fuse” - claim 1;
“A fuse assembly configured to be mounted to a surface of a substrate, the fuse assembly comprising: 
a housing having a cavity; 
a fuse disposed in the cavity of the housing, the fuse having a first end and a second end; and 
a first fuse terminal assembly having a mount configured to be mounted to a substrate, the first fuse terminal assembly coupled to the first end of the fuse and disposed outside of the housing, the first fuse terminal assembly further comprising an attachment assembly configured to be coupled to a removable replacement fuse; and 
a second fuse terminal assembly having a mount configured to be mounted to the substrate, the second fuse terminal assembly coupled to the second end of the fuse and disposed outside of the housing, the second fuse terminal assembly further comprising an attachment assembly configured to be coupled to the removable replacement fuse” - claim 6;
“An electric circuit for an automobile, the circuit comprising: 
a substrate; and 
a fuse assembly mounted to a surface of a substrate, the fuse assembly comprising: 
a housing having a cavity; 
a fuse disposed in the cavity of the housing, the fuse having a first end and a second end; and a first fuse terminal assembly having a mount configured to be mounted to a substrate, the first fuse terminal assembly coupled to the first end of the fuse and disposed outside of the housing, the first fuse terminal assembly further comprising an attachment assembly configured to be coupled to a removable replacement fuse; and 
a second fuse terminal assembly having a mount configured to be mounted to the substrate, the second fuse terminal assembly coupled to the second end of the fuse and disposed outside of the housing, the second fuse terminal assembly further comprising an attachment assembly configured to be coupled to the removable replacement fuse” - claim 15.
Oh (US 20030166352 A1) discloses a substrate mounted replacement fuse arrangement.
Banzo (US 7701321 B2), Miyamoto (US 7714693 B2), and McGalliard (US 4394639 A) disclose conventional fuse arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/            Examiner, Art Unit 2835